Citation Nr: 0324190	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for dental trauma for the 
purposes of obtaining outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1952 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2003, the veteran had a videoconference hearing 
before the undersigned Veteran's Law Judge.  A copy of that 
transcript has been associated with the claims file. 


REMAND

In this case, the record reflects that in a September 2000 
and February 2001 statements to the RO, and during testimony 
before the undersigned Veteran's Law Judge in April 2003, the 
veteran indicated that while stationed at Otis Air Force Base 
in Cape Cod, Massachusetts in 1953, he was involved in a race 
riot while serving as a military policeman and that he 
sustained a broken nose and lost four of his upper front 
teeth.  He maintains that soon after the incident, he 
received treatment at Camp Edwards Air Force Base in 
Massachusetts.  He maintained that he was transferred to 
Clovis Air Force Base, New Mexico, where an impression of his 
teeth was performed, and that he received his dental 
prosthesis for his four upper front teeth while stationed at 
"Wheeles" Air Force Base in Libya.  A review of the claims 
file reflects that there are no clinical records pertaining 
to treatment of a broken nose or dental trauma at any of the 
aforementioned base facilities in the service medical records 
and it does not appear that the VA has requested further 
search for such treatment reports, if available, including 
directly from the base medical facilities.  The Board 
believes that further attempt must be made to secure all 
outstanding medical records pertaining to the appellant's 
clinical and dental treatment in service.  See Hayre v. West, 
188 F.3d 1327 (Fed.Cir. 1999).  

Service medical reports of record reveal that on 
hospitalization at Otis Air Force Base, Falmouth, 
Massachusetts, in April 1953, for disabilities not at issue, 
the veteran reported as medical history that he had 
previously fractured his nose, but did not know when this 
occurred.  On hospitalization at Vance Air Force Base, 
Oklahoma, in March 1956, the veteran was diagnosed with 
deflection of the nasal septum due to an old fracture.  It 
was noted the details of the old fracture, including date, 
were unknown.  The March 1956 hospitalization report reflects 
that the veteran's nasal septum was markedly deviated to the 
left with almost complete obstruction and that he was to be 
referred for surgery and repair of a broken nose at Sheppard 
Air Force Base.  However, in-service hospitalization reports 
from Sheppard Air Force Base are also not contained in the 
claims file.  The Board notes that on VA examination in May 
1964, the veteran reported that he had fractured his nose at 
six years of age.  However, as the veteran currently 
maintains that he also fractured his nose during the same 
incident in service in which he lost four upper teeth, these 
reports might contain information which is relevant to the 
veteran's claim.

The Board has also noted that although none of the specific 
injuries identified by the appellant are reflected by the 
available service medical records, the report of the 
separation and re-enlistment examination in September 1956 
shows four missing upper front teeth which were present on 
dental examination when the appellant entered service in 
August 1952.  Moreover, the service dental records contain a 
notation dated in January 1955, that the veteran had had 
several teeth, to include but not limited to four upper front 
teeth, extracted by a private dentist in September 1954.  
However, the treatment reports of the civilian dentist are 
not contained in the claims file.  

Thus, the case is Remanded to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and request that 
an attempt be made to obtain, directly 
from the military base facility, where 
feasible, or other alternate source, all 
records of treatment of the appellant at 
the dental clinic at Camp Edwards Air 
Force Base, Massachusetts, in 1953, all 
reports of inpatient hospitalization 
treatment of the veteran in 1956, from 
Sheppard Air Force Base, and all dental 
records pertaining to treatment of the 
veteran at Clovis Air Force Base, New 
Mexico and "Wheeles" Air Force Base in 
Libya, from 1952 to 1964.  All efforts to 
obtain such records must be documented in 
the claims file.  If any of the 
aforementioned records are unable to be 
obtained, documentation to that effect 
must be noted in the claims file.  

2.  The RO should contact the appellant 
and request that he complete the 
appropriate form providing authorization 
for the release to VA of all of his 
treatment records from the dentist who 
extracted his teeth in September 1954.  
When requesting these records, specify 
that actual treatment records, as opposed 
to simply summaries, are preferred, if 
available.  If these records are not 
available, documentation as to this must 
be contained in the claims file.  

3.  Thereafter, the appellant should be 
scheduled for a dental examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner must indicate that a review 
of the claims file was made.  Any 
necessary studies, to include X-ray 
study, should be conducted. The examiner 
should review the results of any X-ray 
study prior to completion of the report.  
The examiner is requested to provide an 
assessment as to whether it is as likely 
as not that the missing teeth numbers 7-
10 are attributable to trauma the 
appellant reportedly sustained during 
active duty in 1953.  The examiner should 
provide the complete rationale for any 
conclusion reached.  

4.  Upon completion of the requested 
development, the RO should readjudicate 
the veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations to include 38 C.F.R. 
38 C.F.R. § 3.381.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



